FILED
                             NOT FOR PUBLICATION                           NOV 19 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


QIANG ZHI YE,                                    No. 10-73898

              Petitioner,                        Agency No. A042-010-298

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 17, 2014**
                               San Francisco, California

Before: HAWKINS and RAWLINSON, Circuit Judges, and LYNN, District
Judge.***

       Qiang Zhi Ye (Ye), a Chinese national and citizen, petitions for review of

the decision of the Board of Immigration Appeals (BIA) dismissing his appeal of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Barbara M.G. Lynn, District Judge for the U.S.
District Court for the Northern District of Texas, sitting by designation.
the immigration judge’s denial of deferral of removal pursuant to the Convention

Against Torture (CAT). Ye contends that the BIA’s decision was not supported by

substantial evidence because it is more likely than not that he would be forcibly

sterilized due to his intellectual disability.

       Substantial evidence supports the BIA’s dismissal of Ye’s overly speculative

CAT claim premised on the 2008 U.S. Department of State Human Rights Report

for China. Although the State Department report reflects that the Chinese

government requires individuals with congenital disabilities to use birth control or

undergo sterilization if they wish to marry, Ye failed to demonstrate that it was

more likely than not that he would be forcibly sterilized due to his non-congenital

disability resulting from childhood meningitis. See Zheng v. Holder, 644 F.3d 829,

836 (9th Cir. 2011) (holding that the BIA properly denied CAT relief based on the

petitioner’s overly speculative claim); see also Alphonsus v. Holder, 705 F.3d

1031, 1049 (9th Cir. 2013) (“Despite the troubling country reports, the record

evidence does not compel the conclusion that [petitioner] himself will be, more

likely than not, tortured upon his return. . . .”) (emphasis in the original).

       PETITION DENIED.




                                             2